DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 12-02-21.
A terminal disclaimer is filed on 12-01-21.

Election/Restrictions
This application contains claims 12 and 13 drawn to inventions nonelected without traverse in the reply filed on 07-27-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

      Response to Arguments
Since Applicant has filed the terminal disclaimer for nonstatutory double patenting with US10823355, the nonstatutory double patenting rejection in the non-final rejection is withdrawn.
Applicant's arguments filed 12-02-21 have been fully considered but they are not persuasive.
Applicant argues that Wu et al. and Namiki et al. do not disclose “an adhesive material in shape of a single droplet and disposed only at one peripheral edge of the device-attachment area, wherein the adhesive material exclusively contacts a lateral side and a bottom side of the light-emitting device and does not cover a top emitting 
This argument is not persuasive because
Wu disclosed 
an adhesive material (20, fig. 6) in shape of a single droplet and disposed only at one peripheral edge of the device-attachment area (fig. 6), wherein the adhesive material contacts a bottom side of the electronic device (fig. 5-6) and does not cover a top surface of the electronic device (fig. 5-6), for connecting the electronic device to the circuit board without entirely surrounding the electronic device (fig. 5-6);
Wu does not disclose
the electronic device being a light-emitting device, and the adhesive material contacts a lateral side and a bottom side of the light-emitting device. 
Namiki teaches a device wherein
the electronic device being a light-emitting device (LED 103, fig. 7b), and the adhesive material contacts a lateral side and a bottom side of the light-emitting device (fig. 7b) and does not cover a top emitting surface of the light-emitting device (fig. 7b).
Therefore, it would have been obvious to one having ordinary skill in the art to use a LED as the electronic device, and adhesive material contacts both lateral side and bottom side of the light-emitting device as taught by Namiki in the electronic device of Wu, in order to have an option for using a LED as the electronic device, and to be able to improve the bonding security for the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20120056280), in view of Namiki et al. (US20150353781).
Re Claim 1, Wu show and disclose
A light-emitting module for vehicle lamp, comprising: 
a circuit board (12, fig. 5-6) comprising a device-attachment area (for mounting an electronic device 14, fig. 5-6); 
a conductive layer (28, fig. 4 and 6) disposed on the device-attachment area; 

an adhesive material (20, fig. 6) in shape of a single droplet and disposed only at one peripheral edge of the device-attachment area (fig. 6), wherein the adhesive material contacts a bottom side of the electronic device (fig. 5-6) and does not cover a top surface of the electronic device (fig. 5-6), for connecting the electronic device to the circuit board without entirely surrounding the electronic device (fig. 5-6);
Wu does not disclose
the electronic device being a light-emitting device, and the adhesive material contacts a lateral side and a bottom side of the light-emitting device. 
Namiki teaches a device wherein
the electronic device being a light-emitting device (LED 103, fig. 7b), and the adhesive material contacts a lateral side and a bottom side of the light-emitting device (fig. 7b) and does not cover a top emitting surface of the light-emitting device (fig. 7b).
Therefore, it would have been obvious to one having ordinary skill in the art to use a LED as the electronic device, and adhesive material contacts both lateral side and bottom side of the light-emitting device as taught by Namiki in the electronic device of Wu, in order to have an option for using a LED as the electronic device, and to be able to improve the bonding security for the electronic device, since the adhesive material no both lateral side and bottom 
Re Claim 2, Wu and Namiki disclose
The light-emitting module of claim 1, wherein the adhesive material has a first portion (portion under 14, fig. 5 of Wu, or portion under 103, fig. 7b of Namiki) and a second portion (portion on side of 103, fig. 7b, Namiki) connected with the first portion, the first portion is formed inside a gap (fig. 5 of Wu, or fig 7b of Namiki) between the light-emitting device and the circuit board, and the second portion is formed outside the gap (fig. 7b of Namiki).
Re Claim 3, Wu and Namiki disclose
The light-emitting module of claim 2, wherein the first portion of the adhesive material is in contact with a central position of a marginal region on a bottom surface of the light-emitting device (fig. 6 of Wu), and the second portion of the adhesive material is in contact with a lower center position on one of the lateral surfaces of the light-emitting device (fig. 7b of Namiki).
Re Claim 6, Wu and Namiki disclose
The light-emitting module of claim 2, wherein a first width between the circuit board and the first portion of the adhesive material covered by the light-emitting device is A1, a second width between the circuit board and the adhesive material is A2, and a ratio of A1 to A2 ranges from 2.5% to 50% (fig. 7b of Namiki)).
Re Claim 7, Wu and Namiki disclose
The light-emitting module of claim 6, wherein the ratio of A1 to A2 ranges from about 25% to about 50% (fig. 7b of Namiki).
Re Claim 8, Wu and Namiki disclose
The light-emitting module of claim 2, wherein a level height difference between the bottom surface of the light-emitting device and a top of the second portion of the adhesive material uncovered by the light-emitting device is H1, a thickness of the light-emitting device is H2, and a ratio of H1 to H2 ranges from 15% to 50% (fig. 7b).
Re Claim 9, Wu show and disclose
The light-emitting module of claim 2, wherein a curing temperature of the adhesive material (an epoxy-based or polyimide-based adhesive, [0029]) is lower than a melting point of the conductive layer (bonding pads, [0031]).
Re Claim 11, Wu and Namiki disclose
The light-emitting module of claim 1, wherein the light-emitting device is a SMT-LED (fig. 7b, Namiki).
Claims 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Namiki et al., further in view of Yoshida (US20080308930).
Re Claim 4-5 and 10, Wu and Namiki disclose
The light-emitting module of claims 1 and 2 respectively, 
Wu and Namiki do not disclose
wherein the point structure of the adhesive material and the conductive layer have a predetermined spacing therebetween; wherein the circuit board 
Yoshida teaches a device wherein
the point structure of the adhesive material and the conductive layer have a predetermined spacing therebetween (fig. 1B); the circuit board includes a plurality of PCB pads (13a, fig. 1B), and a projection of the adhesive material on the circuit board does not overlap with the PCB pads (fig. 1B).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange a space between the adhesive material and the bonding pads as taught by Yoshida in the electronic device of Wu, in order to be able to have variety design choice of the way to arrange the positions of the adhesive material and the bonding pads for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848